Case 3:20-cv-00133-JCH Document 101-2 Filed 05/27/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

 

JAKUB MADE}
CIVIL ACTION No. 3:20-cv-00133-JCH
Plaintiff,
Vv.
JURY TRIAL DEMANDED
YALE UNIVERSITY, MARK SCHENKER
JESSIE ROYCE HILL, MARVIN CHUN,
PETER SALOVEY MAY 27, 2020
Defendants.
AFFIDAVIT OF JAKUB MADEJ

I, Jakub Madej, under penalty of perjury, state as follows:

1. I am plaintiff to this action, with an office located at 65 Dwight Street, New Haven,
Connecticut 06511. Telephone No.: (203) 928-8486. Fax No.: (203) 902-0070.
Email: j.madej@lawsheet.com.

2. Lama student member in good standing of Connecticut Bar Association, and the American
Bar Association.

3. Iam familiar with the legal and factual issues relevant to this case.

4, Ihave fully reviewed and am familiar with the Federal Rules of Civil Procedure, the Local
Rules of the United States District Court for the District of Connecticut, and the

Connecticut Rules of Professional Conduct.

5. Atrue and correct copy of a subpoena directed to Sarah INSLEY SAY as attached hereto as
Exhibit A, p. 1.
Case 3:20-cv-00133-JCH Document 101-2 Filed 05/27/20 Page 2 of 2

6. A true and correct copy of a subpoena directed to Benjamin GLASER as attached hereto as
Exhibit A, p. 2.

7. A true and correct copy of a subpoena directed to Keshav RAGHAVAN as attached hereto
as Exhibit A, p. 3-7.

8. Atrue and correct copy of a subpoena directed to Jason SHAW as attached hereto as Exhibit
A, p. 8-12.

9. Atrue and correct copy of a subpoena directed to Helena LYNG-OLSEN as attached hereto
as Exhibit A, p. 13-17.

10.A true and correct copy of a subpoena directed to Naomi R. WOLF is attached hereto as
Exhibit A, p. 18-19.

11.A true and correct proof of service of subpoenas are attached as Exhibit B.

12.A true and correct notices of subpoena are attached as Exhibit C.
I certify under penalty of perjury that the foregoing is true and correct.

Executed: May 27, 2020 in Oklahoma City, Oklahoma.

Respectfully submitted,

ctote of :oHahonag /s/ Jakub Made;

CouunCU oF: Oounemo a Mats

Signed or attested wefore 65 Dwight St
ve on os nN [220 DU New Haven, CT 06511

Telephone: (203) 928-8486
Facsimile: (646) 776-0066
Fax: (203) 902-0070

Email: j.madej @lawsheet.com

   

  
    

TERESA PURVIANCE

Notary Public State of Oklahoma
Commission Number 17008502

My Commission Expires Sep 12, 2021

    

comrnwssion exp IVES. CA/Q IL
on Commission 4: Gms

 
